THE THIRTEENTH COURT OF APPEALS

                                    13-17-00582-CV


                                     ADRIAN LEE
                                         v.
                                   TDCJ-CID, ET AL.


                                   On Appeal from the
                        36th District Court of Bee County, Texas
                           Trial Cause No. B-17-1260-CV-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. Costs of the appeal are adjudged against the

appellant, although he is exempt from payment due to his inability to pay costs.

      We further order this decision certified below for observance.

July 12, 2018